{¶ 22} I concur with the lead opinion but write separately to clarify a few points.
 {¶ 23} The dissent emphasizes that "the expert report at issue here is not evidence, it is discovery." But so too is the requested deposition of Barbara Roberts. However, both the expert report and the deposition could become useful and admitted into evidence if the experts deviate from their reports or witnesses contradict their depositions. Further, whether Barbara Roberts would even need to be called to testify would depend, in part, upon her deposition. A trial is more efficient when depositions are provided beforehand. Moreover, the trial court has carefully narrowed the limits of that deposition.
 {¶ 24} One issue here is the credibility of an expert who has admitted significant assistance in the preparation of his report. That credibility would depend, in part, upon the nature and extent of the assistance received. Thus, a limited deposition of Roberts, who provided that assistance, is reasonable.
 {¶ 25} Ignoring credibility as a question, the dissent has defined the purpose of the defense, however, as "a thinly veiled attempt to disqualify counsel." I see nothing whatsoever in the record to support this extrapolation. Nor do I foresee the doomsday that the dissent forecasts will follow from the quite careful and narrow ruling of the trial court. Law is often a matter of balancing. Here, the right to discover the nature and extent of the assistance provided to experts in preparing their reports is balanced against the limits to discovery when the work-product doctrine is invoked.